[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This case comes to this court as a court trial where the plaintiff claims that the negligence of the defendant Dominick Ianniello, was the proximate cause of the damages his car sustained.
The court finds that on November 30, 1990, the plaintiff Kathleen Annetta was operating a 1988 Porsche automobile on Middlesex Road in Darien, Connecticut at approximately 8:30 in the evening. The court finds that Dominick Ianniello was operating his mother Janet Ianniello's vehicle within the scope of his authority as a family car on that day, and accordingly, she is responsible for his actions.
The court further finds that Dominick Ianniello crossed over the middle line of Middlesex Road striking and colliding with the plaintiffs' vehicle. The court finds that plaintiffs' Exhibit 1 establishes the investigation done by the Darien police officer Belmonte who testified at the trial. His conclusion based on the physical evidence and the skid marks was that the collision took place in the plaintiffs' lane. The court finds that the defendant was negligent in causing the accident.
The court further finds, that as a result of that accident, the defendants' vehicle severed the left front wheel of the plaintiffs' vehicle and caused severe and substantial damage to the plaintiffs' vehicle causing money damages.
Although there was conflicting evidence on the value of the repair, the court finds the plaintiff's evidence to be most credible. The plaintiffs' evidence as shown on Exhibit 2, showed that a bill was submitted entitled "estimate", which bill was in the sum of $18,517.12 and that the bill was paid in full. In response to that the defendant submitted an estimate of the Hartford Insurance Company. (Exhibit A) The estimate was done on December 12, 1990 by an appraiser named Mike O'Mara. It is clear CT Page 5114-RRRR from the front page of the estimate that there was concern of "possible hidden damage open." That estimate was for $9,731.47. The court finds that the work done and paid for in July of 1991, was the work necessary to repair the vehicle.
The court finds that the auto storage charges to the Darien Auto Body as shown on Exhibit 3 were proximately caused by the negligence of the plaintiff and the sum of $1,563.50 is also awarded. The court was presented in Exhibit 5 and Exhibit 6 with invoices for car rental charges totaling approximately $3,000.00. The court finds that based on the testimony, that the car was not used nor needed to the extent rented. Accordingly, the court awards $1,500.00 as the reasonable rental charges to April Auto Rental.
The court has been asked to award interest from July 15, 1991 on the amount paid. The claim is made under Connecticut General Statutes § 37-3a. The claim for interest is denied. The standard for the court is whether or not there was detention of money after it became payable. The court finds that there was a bona fide dispute as to the amount due and does not award interest. Accordingly, the court awards as damages, the following amount:
1. Rental charge —                                     $1,500.00
2. Auto storage charge to Darien Auto Body              1,563.50
3. Repair of the vehicle to Veno Auto Repair           18,517.12
TOTAL   $21,580.62
    Paid by the insurance company in April, 1991         — 10,000.00 ---------- Amount of judgement [judgment] entered is             $11,580.62 ==========
Judgment may enter in favor of the plaintiff John Annetta against the defendants.
KARAZIN, J. CT Page 5114-SSSS